Gilbert, J.
“A contract between husband and wife, made with the intention of promoting a dissolution of the marriage relation, is contrary to public policy and void.” Sumner v. Sumner, 121 Ga. 1 (3) (48 S. E. 727); Birch v. Anthony, 109 Ga. 349 (34 S. E. 561, 77 Am. St. R. 379). Under the facts of this case, where a suit brought by the husband against the wife was pending and the husband entered into an oral agreement to pay a stipulated sum monthly, the same to be made the final judgment of the court, and where there was evidence tending to show that it was a part of the agreement that the defendant would make no appearance at the trial, such a contract was void under the principle ruled above. It follows that where such contract was repudiated by the plaintiff, and thereafter the divorce case proceeded to trial and the first verdict was returned for the plaintiff, the court did not err in refusing to set aside the verdict and judgment bn the ground that the same was procured by fraud and misrepresentation consisting of a breach of the aforesaid contract.

Judgment affirmed.


All the Justices concur.

Don. H. Ciarle, for plaintiff in error.
Charles G. Edwards, contra.